                   Case 1:15-cv-01588-LAP Document 90
                                                   87 Filed 07/07/20
                                                            07/02/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT FOR THE
                                 SOUTHERN DISTRICT OF NEW YORK
 –––––––––––––––––––––––––––––––––                         X

 TRINITY INVESTMENTS LIMITED,                               :
                                       Plaintiff,           :               15 Civ. 1588
                               v.                           :
 THE REPUBLIC OF ARGENTINA                                  :
                                       Defendant.           :
 –––––––––––––––––––––––––––––––––                         X



     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
                                JUDGMENT

          Having considered Trinity Investments Designated Activity Company’s1 Motion for Partial

 Summary Judgment against the Republic of Argentina and the entire record in this case, it is HEREBY

 ORDERED that:

          1.        Plaintiff's Motion for Partial Summary Judgment is GRANTED.

          2.        On Counts I, II, III, IV, VI, and VII of the Complaint, the Clerk of the Court is directed to

 enter JUDGMENT for Plaintiff, Trinity Investments Designated Activity Company, against Defendant

 Republic of Argentina in the form annexed hereto.              The following tables contain the necessary

 identifying information regarding Plaintiff’s beneficial interests in these bonds:




 1
   As discussed in Plaintiffs’ Omnibus Memorandum of Law in Support of Motions for Summary
 Judgment [Dkt. No. 77], Plaintiff Trinity Investments Designated Activity Company (formerly known as
 Trinity Investments Limited) converted to a Designated Activity Company under the Companies Act
 2014 on August 6, 2016.

DB3/ 203437948.2
                   Case 1:15-cv-01588-LAP Document 90
                                                   87 Filed 07/07/20
                                                            07/02/20 Page 2 of 5



                                                    Table 1
 Plaintiff Bond Holder or Beneficial Owner:           Trinity Investments Designated Activity Company

 Face Value:                                          $1,500,000

 CUSIP No., ISIN No., BB No.:                         US040114AR16

 Date Of Issuance:                                    January 30, 1997

 Date Of Maturity:                                    January 30, 2017

 Interest Rate/Payable:                               11.375%

 Date Of Purchase:                                    January 2015 – March 2015

 Acceleration:                                        Notice sent March 3, 2015

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from State Street dated as of
 Statements; Letters; Notarized Statements, etc.)     April 17, 2020

                                                    Table 2
 Plaintiff Bond Holder or Beneficial Owner:           Trinity Investments Designated Activity Company

 Face Value:                                          $728,000

 CUSIP No., ISIN No., BB No.:                         US040114AV28

 Date Of Issuance:                                    September 19, 1997

 Date Of Maturity:                                    September 19, 2027

 Interest Rate/Payable:                               9.750%

 Date Of Purchase:                                    January 2015 – March 2015

 Acceleration:                                        Notice sent March 3, 2015

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from State Street dated as of
 Statements; Letters; Notarized Statements, etc.)     April 17, 2020

DB3/ 203437948.2                                      2
                   Case 1:15-cv-01588-LAP Document 90
                                                   87 Filed 07/07/20
                                                            07/02/20 Page 3 of 5



                                                    Table 3
 Plaintiff Bond Holder or Beneficial Owner:           Trinity Investments Designated Activity Company

 Face Value:                                          $245,000

 CUSIP No., ISIN No., BB No.:                         US040114BE93

 Date Of Issuance:                                    April 7, 1999

 Date Of Maturity:                                    April 7, 2009

 Interest Rate/Payable:                               11.750%

 Date Of Purchase:                                    January 2015 – March 2015

 Acceleration:                                        Notice sent March 3, 2015

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from DTCC dated as of April 17,
 Statements; Letters; Notarized Statements, etc.)     2020

                                                    Table 4
 Plaintiff Bond Holder or Beneficial Owner:           Trinity Investments Designated Activity Company

 Face Value:                                          $100,000

 CUSIP No., ISIN No., BB No.:                         US040114FC91

 Date Of Issuance:                                    March 15, 2000

 Date Of Maturity:                                    March 15, 2010

 Interest Rate/Payable:                               11.375%

 Date Of Purchase:                                    January 2015 – March 2015

 Acceleration:                                        Notice sent March 3, 2015

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from DTCC dated as of April 17,
 Statements; Letters; Notarized Statements, etc.)     2020
DB3/ 203437948.2                                      3
                   Case 1:15-cv-01588-LAP Document 90
                                                   87 Filed 07/07/20
                                                            07/02/20 Page 4 of 5



                                                    Table 5
 Plaintiff Bond Holder or Beneficial Owner:           Trinity Investments Designated Activity Company

 Face Value:                                          $2,620,000

 CUSIP No., ISIN No., BB No.:                         US040114GA27

 Date Of Issuance:                                    June 15, 2000

 Date Of Maturity:                                    June 15, 2015

 Interest Rate/Payable:                               11.750%

 Date Of Purchase:                                    December 2014 – March 2015

 Acceleration:                                        Notice sent March 3, 2015

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from DTCC dated as of April 17,
 Statements; Letters; Notarized Statements, etc.)     2020

                                                    Table 6
 Plaintiff Bond Holder or Beneficial Owner:           Trinity Investments Designated Activity Company

 Face Value:                                          $179,077

 CUSIP No., ISIN No., BB No.:                         US040114GG96

 Date Of Issuance:                                    June 19, 2001

 Date Of Maturity:                                    June 19, 2018

 Interest Rate/Payable:                               12.250%

 Date Of Purchase:                                    January 2015 – March 2015

 Acceleration:                                        Notice sent March 3, 2015

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from State Street dated as of
 Statements; Letters; Notarized Statements, etc.)     April 17, 2020

DB3/ 203437948.2                                      4
                   Case 1:15-cv-01588-LAP Document 90
                                                   87 Filed 07/07/20
                                                            07/02/20 Page 5 of 5




          3.        Count V is dismissed with prejudice.

          4.        Count VIII is dismissed without prejudice.



  IT IS SO ORDERED.

                         July ____
             7th day of ______,
 Dated: This __                 2020                        ______________________________
                                                            Hon. Loretta A. Preska
                                                            District Judge




DB3/ 203437948.2                                        5
